             Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 1 of 80 PageID #:9                  FILED
                                                                                          10/13/2020 10:45 AM
IN THE CIRCUIT COURT OF THE NINETEENTH JUDICIAL CIRCUIT                         ERIN CARTWRIGHT WEINSTEIN
LAKE COUNTY, ILLINOIS                                                                 Clerk of the Circuit Court
___________________________________________
SHAUNA CONNORS                                            )                               Lake County, Illinois
                                                          )
                        vs.                               )                  20CH00000584
                                                          )
___________________________________________
PROGRESSIVE UNIVERSAL INSURANCE COMPANY                   )      Gen No. __________________________
                                    CERTIFICATE OF ATTORNEY – CIVIL DIVISION
1) Pursuant to Local Rule 2-2.01(c), I hereby certify that:
     There has been no previous Voluntary or Involuntary              There is no other litigation presently pending in the
     Dismissal of the subject matter of this litigation.              county involving these parties.

     There has been a previous Voluntary or Involuntary               There is other litigation presently pending in the
     Dismissal of the subject matter of this litigation and at        county involving the parties to or subject matter to
     the time of dismissal that Case No. _________________            this lawsuit and that case(s) is/are assigned Case
     was assigned to the                                              No.(s)_____________________________________
                                                                      which is/are assigned to the
     Honorable ____________________________________
                                                                       Honorable _________________________________
2) Are you seeking any injunctive relief?
    Yes - Select the appropriate case subtype under the Chancery-CH heading below.
    No - Select the appropriate non-Chancery case subtype below.
This data is being gathered for administrative purposes and will not be used for any other purpose.
Arbitration – AR              Law Magistrate – LM           Miscellaneous Remedy – MR    Probate – P
   Arbitration/Tort             Eviction                       Declaratory Judgment         Decedent/Testate > $15,000
   Arbitration/Contract         Eviction as result of          Corporation Dissolution      Decedent/Intestate
   Foreign Judgment             mortgage foreclosure           Election Contest             > $15,000
   Other subtype ___________    Replevin                       Mandamus                     Decedent/Testate $15,000 or
   _______________________      Detinue                        Habeas Corpus                less
                                Distress for Rent              Review of Administrative     Decedent/Intestate $15,000
Chancery – CH                   Foreign Judgment               Proceeding/Statutory         or less
   Residential Mortgage         Confirm Arbitrator’s Award     Review of Administrative     Guardianship of Person/
   Foreclosure                  Confession of Judgment         Proceeding/Certiorari        Disabled Person
   Residential Mortgage         Other subtype ___________      Quo Warranto                 Guardianship of Estate/
   Foreclosure w/Mechanics      _______________________        Change of Name               Disabled Person
   Lien                                                        Forfeiture                   Guardianship of a Person
   Non-Residential Mortgage   Law – L                          Fugitive from Justice        and Estate/Disabled Person
   Foreclosure                  Tort                           Search Warrant               Guardianship of Person/
   Injunction                   Contract                       Application for              Minor
   Specific Performance         Product Liability              Eavesdropping Device         Guardianship of Estate/ Minor
   Mechanics Lien Foreclosure   Medical Malpractice            Foreign Judgment             Guardianship of Person
   Complaint for Rescission     Legal Malpractice              Non-Attendance of Jurors     and Estate/Minor
   Partition                    Forcible Entry and Detainer    Miscellaneous                Proof of Heirship Alone
   Quiet Title                  Replevin                       Other subtype ___________    Foreign Judgment
   Class Action                 Accounting Malpractice         _______________________      Other subtype ___________
   Structured Settlement        Foreign Judgment                                            _______________________
   Foreign Judgment             Confirm Arbitrator’s Award  Tax – TD
   Other subtype ___________    Other subtype ___________      Deeds                     Tax – TX
   _______________________      _______________________        Other subtype ___________    Objections
                                                               _______________________      Disposition of Collections of
Eminent Domain – ED                                                                         Judgment of Settlement
                              Municipal Corporation – MC
   Eminent Domain                                                                           Sale in Error
                                Annexation
   Condemnation                                                                             Other subtype ___________
                                Disconnection
   Other subtype ___________                                                                _______________________
                                Other subtype ___________
   _______________________
                                _______________________

                                                          Print Name __________________________________________
                                                                     JEFFREY A. BERMAN




                                                          Signature ____________________________________________
                                                                     /S/ Jeffrey A. Berman - ARDC 6196251


                                                                        Attorney              Self-Represented Litigant
                                                                                                         171-366 (Rev 7/18)
              Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 2 of 80 PageID #:10        FILED
                           IN THE CIRCUIT COURT OF THE NINETEENTH JUDICIAL CIRCUIT 10/13/2020 10:45 AM
                                            LAKE COUNTY, ILLINOIS   ERIN CARTWRIGHT WEINSTEIN
                                                    )                         Clerk of the Circuit Court
                                                    )                              Lake County, Illinois
SHAUNA CONNORS                                      )
                                                                      20CH00000584
                                          )   Plaintiff(s)
                 vs.                      )                         Gen No:
                                          )
                                          )
PROGRESSIVE UNIVERSAL INSURANCE COMPANY )
                             Defendant(s) )


                                                        JURY DEMAND



The   x plaintiff(s)   defendant(s) in the above entitled cause demand a jury for trial of said cause.



                                                                    Plaintiff, Shauna Connors
                                                                    _____________________________________________


                                                                    _____________________________________________




                                                                           /s/ Jeffrey A. Berman
                                                                    By: __________________________________________
                                                                                   Their Attorney(s)/Pro Se




Prepared by:
                 Jeffrey A. Berman/Anderson + Wanca
Attorney's Name: ____________________________________
           3701 Algonquin Rd., Suite 500
Address: __________________________________________
      Rolling Meadows
City: ______________________________        IL
                                     State: __________
        847-368-1500
Phone: ______________________Zip         60008
                                 Code: _____________
       6196251
ARDC: ____________________________________________
     847-368-1501
Fax: ______________________________________________
                jberman@andersonwanca.com
E-mail address: _____________________________________




                                                                                                         171-109 (Rev 10/13)
      Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 3 of 80 PageID #:11




IN THE CIRCUIT COURT OF THE NINETEENTH JUDICIAL CIRCUIT
LAKE COUNTY, ILLINOIS
                                                                            )
SHAUNA CONNORS, individually and on behalf of a class of                    )
similarly-situated persons,                                                 )
                                                                            )
                                                                            )
                                                                            )
                                                             Plaintiff(s)   )
                                  vs.                                       )
                                                                            )              20CH00000584
                                                                            )
PROGRESSIVE UNIVERSAL INSURANCE COMPANY                                     )   Case No:
c/o CT Corporation System, Reg. Agent
301 S. Bedford St.                                                          )
Madison, WI 53703                                                           )
                                                                            )
                                                                            )
                                                                            )
                                                           Defendant(s)     )

                                                                SUMMONS

To each defendant:

        You are summoned and required to file an answer to the complaint in this case, a
copy of which is hereto attached, or otherwise file your appearance, in the office of the
Clerk of this Court, within 30 days after service of this summons, not counting the day of
service. If you fail to do so, a judgment by default may be entered against you for the
relief asked in the complaint.

        E-filing is now mandatory for documents in civil cases with limited exemptions.
To e-file, you must first create an account with an e-filing service provider. Visit
https://efile.illinoiscourts.gov/service-providers.htm to learn more and to select a service
provider. If you need additional help or have trouble e-filing, visit
http://www.illinoiscourts.gov/FAQ/gethelp.asp.


To the officer:

       This summons must be returned by the officer or other person to whom it was
given for service, with endorsement of service and fees, if any, immediately after
service. If service cannot be made, this summons shall be returned so indorsed.




                                                                                                 171-138 Rev 07/18
    Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 4 of 80 PageID #:12



This summons may not be served later than 30 days after its date.
                                                                               10/13/2020
                                                               WITNESS __________________________
                 SEAL
                  OF
                 COURT

                                                                  _____________________________
                                                                   ERIN CARTWRIGHT WEINSTEIN,
                                                                   Clerk of Court
                                                                                                     JH


Prepared by:
Name: ____________________________________
       Jeffrey A. Berman / ANDEROSN + WANCA Pro Se 
           3701 Algonquin Road, Suite 500
Address: __________________________________________
      Rolling Meadows
City: ______________________________        IL
                                     State: _________
        847/368-1500
Phone: ______________________Zip        60008
                                 Code: _____________
        6196251
ARDC #: __________________________________________
     847-368-1501
Fax: _____________________________________________
                jberman@andersonwanca.com
E-mail address: _____________________________________
(If service by facsimile transmission will be accepted, the telephone number of the plaintiff or
plaintiff’s attorney’s facsimile machine is additionally required.)


Date of Service ____________, 20_____ (to be inserted by officer on copy left with defendant or other
person).




                                                                                            171-138 Rev 07/18
     Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 5 of 80 PageID #:13



                           ( Service and return ............................................... $ ________________________
                           (
SHERIFF’S FEES             ( Miles__________ ............................................... $ ________________________
                           (
                           ( Total ..................................................................... $ ________________________

                                                               ___________________________________________
                                                               ___________________________________________
                                                               Sheriff of ___________________________ County

          I certify that I served this summons on defendants as follows:
(a)-(Individual defendants – personal):
(The officer or other person making service, shall (a) identify as to sex, race and approximate age of the defendant
with whom he left the summons, and (b) state the place where (whenever possible in terms of an exact street
address) and the date and time of the day when the summons was left with the defendant).
____________________________________________________________________________________________
____________________________________________________________________________________________
____________________________________________________________________________________________
____________________________________________________________________________________________

 (b)-(Individual defendants – abode):
          By leaving a copy of the complaint at the usual place of each individual defendant with a person of his
family, of the age of 13 years or upwards, informing that person of the contents of the summons. (The officer or other
person making service, shall (a) identify as to sex, race and approximate age of the person, other than the defendant,
with whom he left the summons, and (b) state the place where (whenever possible in terms of an exact street
address) and the date and time of day when the summons was left with such person).
 ____________________________________________________________________________________________
____________________________________________________________________________________________
 ____________________________________________________________________________________________
         and also by sending a copy of the summons and of the complaint in a sealed envelope with postage fully
prepaid, addressed to each individual defendant at his usual place of abode, as follows:
    Name of defendant                                  Mailing Address                          Date of mailing
______________________              ______________________________________________                               ________________
______________________              ______________________________________________                               ________________
______________________              ______________________________________________                               ________________

(c)-(Corporate defendants):
         By leaving a copy and a copy of the complaint with the registered agent, officer or agent of each defendant
corporation, as follows:
      Defendant corporation                Registered agent, officer or agent                               Date of
Service
______________________              ______________________________________________                               ________________
______________________              ______________________________________________                               ________________
______________________              ______________________________________________                               ________________

(d)-(Other service):
____________________________________________________________________________________________
____________________________________________________________________________________________
____________________________________________________________________________________________


                                                                     _________________________ Sheriff of __________ County
                                                                                            By: __________________
                                                                                                             (Deputy)




                                                                                                                   171-138 Rev 07/18
    Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 6 of 80 PageID #:14
                                                                          FILED
                                                           10/13/2020 10:45 AM
                                               ERIN CARTWRIGHT WEINSTEIN
                                                      Clerk of the Circuit Court
        IN THE CIRCUIT COURT OF THE NINETEENTH JUDICIAL CIRCUIT,
                                                           Lake County, Illinois
                                 LAKE COUNTY, ILLINOIS

Shauna Connors, individually and on behalf )
of a class of similarly situated persons,  )                       20CH00000584
                                           )
                Plaintiff,                 )        Case No. ___________________
                                           )
v.                                         )        CLASS ACTION
                                           )
Progressive Universal Insurance Company, )          JURY TRIAL DEMANDED
                                           )
                Defendant.                 )

                               CLASS ACTION COMPLAINT

        Plaintiff, Shauna Connors (“Plaintiff”), through her attorneys, brings this class action

lawsuit on behalf of herself and all other persons similarly situated, who were insureds under

Defendant, Progressive Universal Insurance Company’s (“PUIC” or “Defendant”) policies of

automobile insurance (the “Policies”), and except as to those allegations pertaining to Plaintiff

and Plaintiff’s own actions, which allegations are based upon personal knowledge, Plaintiff

alleges the following upon information and belief and investigation of Plaintiff’s counsel against

PUIC:

                                 NATURE OF THE ACTION

        1.     This is a class action for breach of contract and for unjust enrichment in the

alternative.

        2.     Plaintiff is a customer of PUIC, which issued an insurance policy to Plaintiff for

private passenger auto insurance including Collision vehicle damage coverage for Plaintiff’s

automobile (Part IV –Damage To A Vehicle, Collision Coverage).

        3.     As generally described by PUIC, “Collision coverage pays for damages to your
    Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 7 of 80 PageID #:15




vehicle if you’re in an accident, regardless of fault.” 1

        4.        As described by PUIC, Collision coverage will either “pay to repair the damage to

your vehicle or replace it.” 2

        5.        Under Collision coverage, PUIC specifically states it will pay for “loss” caused

by a collision.

        6.        The Policy does not contain a definition of “loss” in either the General Definitions

section or in the Additional Definitions section of Part IV.

        7.        As described by PUIC, “A ‘total loss’ in car insurance is a term insurers use when

the cost to repair your car is more than the value of the vehicle.” 3 Or, in other words, “a vehicle

is a total loss when the cost to return it to its pre-loss condition is greater than the value of the

vehicle.” 4 If a car “is determined a total loss,” PUIC promises to pay the insured or its lienholder

“payment for the value of your car (minus any applicable deductible).” 5

        8.        For property damage to a vehicle, including under Collision coverage, the Policy

states its “limit” of the amount it will pay for “loss” to a damaged vehicle is the lower of either

the “actual cash value” (“ACV”) of the damaged vehicle, the “amount necessary to replace” the

vehicle, the “amount necessary to repair” the vehicle, or an alternative sum specified on the

declarations page.

        9.        The Policy does not define ACV, a term which is susceptible of several meanings

and thus is ambiguous, although it does state that the ACV “is determined by the market value,

age, and condition of the vehicle at the time the loss occurs.”

1
       https://www.progressive.com/auto/ (last visited July 29, 2020).
2
       https://www.progressive.com/answers/collision-insurance/ (last visited July 29, 2020).
3
       https://www.progressive.com/answers/what-happens-when-car-is-totaled/ (last visited
July 29, 2020).
4
       https://www.progressive.com/claims/faq/total-loss/ (last visited July 29, 2020).
5
       https://www.progressive.com/claims/faq/total-loss/ (last visited July 29, 2020).
                                               2
    Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 8 of 80 PageID #:16




        10.     State title and transfer fees are part of the “loss” caused by damage to a total loss

vehicle because they are required costs involved with the purchase of any replacement vehicle in

Illinois.

        11.     Sales taxes applicable to the purchase of a replacement vehicle also are part of the

“loss” caused by damage to a total loss vehicle because they are required costs involved with the

purchase of any replacement vehicle in Illinois. The sales tax collected for motor vehicle

transactions consists of a base state sales tax rate, plus applicable regional and local sales taxes.

        12.     Title and transfer fees, and applicable taxes, are part of the ACV because they are

costs applicable to the purchase of any replacement vehicle in Illinois.

        13.     Title and transfer fees, and applicable taxes, are part of the amount necessary to

replace a vehicle because they are costs applicable to the purchase of any vehicle in Illinois, and

therefore part of the replacement cost of any vehicle.

        14.     To the extent the Policy seeks to limit coverage for a total loss vehicle to an

amount that does not include the full amount of title and transfer fees and applicable taxes it is in

conflict with Illinois state law.

        15.     The Policy, in a section titled “Terms of Policy Conformed To Statutes” expressly

states that if in conflict, the provisions of the policy shall be deemed to “conform to” applicable

state law.

        16.     In cases of total loss and when a policy provides for the adjustment and settling of

claims on the basis of actual cash value or replacement cost, moreover, Ill. Admin. Code tit. 50,

§ 919.80 (the “Code”) requires that the insurance company choose between providing a

replacement vehicle that meets certain standards, 50 IL ADC § 919.80(c)(1), or a cash settlement

calculated according to a few different methodologies. Id. at § 919.80(c)(2).


                                                  3
    Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 9 of 80 PageID #:17




        17.     If the insurance company provides a replacement vehicle, the Code requires it to

reimburse the insured for “applicable sales taxes and transfer and title fees incurred on account

of the purchase or lease of the vehicle.” Id. at § 919.80(c)(3)(A).

        18.     If the insurance company provides a cash settlement, and if within thirty days of

providing that settlement the insured has purchased a new vehicle, the insurance company has to

reimburse the insured for “applicable sales taxes and transfer and title fees incurred on account

of the purchase or lease of the [new] vehicle, but not exceeding the amount payable on account

of the value of the total loss vehicle.” Id. at § 919.80(c)(3)(A)(i).

        19.     As such, if the vehicle is determined to be a total loss, and if the policy provides

for the adjustment of the claim on the “basis of actual cash value or replacement,” then the

insurance company has two options (and two options only): either replace the vehicle in

compliance with § 919.80(c)(1), or provide a cash settlement based on the market value of the

insured vehicle in compliance with § 919.80(c)(2).

        20.     The limitation contained within the Code, that the cash settlement shall not

exceed “the amount payable on account of the value of the total loss vehicle,” limits only the

amount of “applicable sales taxes and transfer and title fees” that the company must reimburse

— not the total amount of the cash settlement. 50 IL ADC § 919.80(c)(3)(A)(i).

        21.     If the insured purchases a vehicle worth more than the value of the vehicle that

was a total loss, the Code says that the insurance company only has to pay the “sales taxes and

transfer and title fees” that would have been due had the insured purchased a replacement vehicle

worth exactly as much as the value of the total loss vehicle (plus the underlying cash settlement

amount). Id.

        22.     PUIC is thus responsible to pay sales taxes and transfer and title fees for a


                                                   4
   Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 10 of 80 PageID #:18




replacement vehicle for one suffering a total loss in a collision, either as part of the “loss” caused

by the damage, part of the cost to “replace” the vehicle, or as a component of ACV, as those

terms are not defined by PUIC in the Policy, or by virtue of the requirements of the Code and

comparable requirements under other states’ laws and regulations.

        23.     When Plaintiff suffered a total loss of Plaintiff’s insured vehicle, however, PUIC

failed to pay Plaintiff the applicable sales taxes and transfer and title fees Plaintiff was entitled to

receive for Plaintiff’s total loss claim under Plaintiff’s PUIC insurance policy.

       24.     While PUIC ultimately remitted certain funds denominated on the remittance as

“sales tax reimbursement” in connection with Plaintiff’s Claim, it failed to pay Plaintiff the full

amount of applicable sales taxes and transfer and title fees. Specifically, PUIC paid only the base

state sales tax and failed to pay the applicable regional or local sales tax. Consequently, PUIC

breached its obligations under the Policy.

        25.     The underpayment to Plaintiff was not, on information and belief, an isolated

incident. To the contrary, it is a fundamental component of PUIC’s business practices.

        26.     Simply stated, PUIC has systematically underpaid its insureds—including

Plaintiff and the other Class members—who have suffered the total loss of their vehicles, by

failing to pay the full amount of applicable sales taxes and transfer and title fees, despite being

legally obligated to pay such costs.

        27.     As a result, on information and belief, PUIC has unfairly and unjustly retained

substantial sums that should have been paid to policyholders who suffered a total loss of their

insured vehicles. PUIC thereby breached its contract with Plaintiff and other Class members and

was unjustly enriched through its unlawful practice.

       28.     This lawsuit is brought on behalf of Plaintiff, individually and on behalf of a


                                                   5
    Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 11 of 80 PageID #:19




Class, the members of which were not paid the full amount of applicable sales taxes and transfer

and title fees as part of their total loss claims.

        29.     Through this class action, Plaintiff seeks to recover damages for those Class

members who have been damaged by PUIC’s unlawful practice of underpaying applicable sales

taxes and transfer and title fees as part of total loss claims, or alternatively to require restitution

of those amounts.

                                               PARTIES

        30.     Plaintiff is a citizen and resident of Illinois, domiciled in the Village of

Libertyville, in Lake County. On or about July 30, 2018, Plaintiff suffered a total loss of a

vehicle covered by a policy of insurance issued by PUIC to Plaintiff.

        31.     On information and belief, PUIC is a Wisconsin corporation with its home office

located in Wisconsin and is licensed to do business in the State of Illinois.

        32.     On information and belief, PUIC is a subsidiary of the Progressive Corporation

and operates as part of the Progressive Group of insurance companies. 6

        33.     On information and belief, for 2019, the Progressive Group (including PUIC) was

ranked number 3 in premiums written for total private passenger auto coverage among insurers

nationwide. 7 For 2018, it also was ranked number 3 in that category. 8

        34.     On information and belief, also for 2018, the Progressive Group was ranked

number 3 in premiums written for private passenger auto physical damage coverage among




6
         See https://www.sec.gov/Archives/edgar/data/80661/000119312510044296/dex21.htm
(last visited July 29, 2020).
7
         See https://www.naic.org/documents/web_market_share_property_casualty.pdf?17 (p. 6)
(last visited July 29, 2020).
8
         See https://naic.org/prod_serv/MSR-PB-19.pdf (p. 439) (last visited July 29, 2020).
                                               6
     Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 12 of 80 PageID #:20




insurers nationwide. 9 It also ranked fifth in Illinois in that category. 10

        35.     On information and belief, PUIC is licensed to write automobile insurance in

Illinois, and several other states. 11

        36.     On information and belief, in 2019, PUIC wrote a total of $491,180,607 in direct

premiums for private passenger automobile physical damage insurance coverage. 12

        37.     On information and belief, in 2018, PUIC with over $106 million in direct

premiums written, claimed 3.16 percent of the Illinois private passenger auto physical damage

insurance market, according to the Illinois Department of Insurance Market Share Report. 13

        38.     PUIC is the underwriting insurance company for Plaintiff’s automobile insurance

Policy, which was in effect in July 2018, when Plaintiff’s insured vehicle was involved in a

collision that rendered the vehicle a total loss.

                                   JURISDICTION AND VENUE

        39.     Jurisdiction is proper pursuant to 735 ILCS 5/2-209, and venue is proper pursuant

to 735 ILCS 5/2-101 because Plaintiff is a resident of Lake County, Illinois, PUIC does business,

issues insurance policies and settles claims for automobile losses in Illinois, and particularly in

Lake County.




9
        See https://naic.org/prod_serv/MSR-PB-19.pdf (p. 419) (last visited July 29, 2020).
10
        See https://naic.org/prod_serv/MSR-PB-19.pdf (p. 426) (last visited July 29, 2020).
11
        See
https://www.naic.org/cis_refined_results.htm?TABLEAU=CIS_LICENSING&COCODE=2172
7&REALM=PROD (last visited July 29, 2020).
12
        See
https://www.naic.org/cis_refined_results.htm?TABLEAU=CIS_FINANCIAL&COCODE=2172
7&REALM=PROD (last visited July 29, 2020).
13
        See https://insurance.illinois.gov/Reports/Market_Share/2018/2018MarketSharePC.pdf
(p. 251) (last visited July 29, 2020).
                                                  7
   Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 13 of 80 PageID #:21




                                  FACTUAL ALLEGATIONS

       A.      The PUIC Policies.

       40.     At all relevant times, Plaintiff had an automobile insurance Policy underwritten

and issued by PUIC, policy number 915001009, providing coverage for the policy period from

May 19, 2018 to August 10, 2018, (the “Policy”). The Policy provided physical damage

coverage for Plaintiff’s 2010 Jeep Liberty (the “Insured Vehicle”). The Policy provided

coverage, including Collision coverage (Part IV– Collision Coverage), under standard terms and

conditions for policies issued by PUIC. A copy of a Verification of Insurance and applicable

Policy Form 9611D IL is attached as Exhibit A.

       41.     Upon information and belief, policy form 9611D IL is a standard policy form with

standard coverage terms and conditions that has been used PUIC for its automobile insurance

policies across the states in which it writes coverage.

       42.      Upon information and belief, automobile insurance policy forms used by PUIC

other than policy form 9611D IL have substantially comparable or identical material terms and

conditions relating to the Collision coverage at issue here.

       43.     Upon information and belief, each Class member was insured under PUIC

automobile insurance policies using policy form 9611D IL, or a policy otherwise containing

pertinent coverage terms that were materially identical to those in Plaintiff’s Policy.

       44.     The Policy provides “Collision Coverage” in Part IV, which provides, in pertinent

part, that PUIC “will pay for sudden, direct and accidental loss … resulting from a collision.”

       45.     The Policy defines “collision” to mean, in pertinent part, “the upset of a vehicle or

its impact with another vehicle or object.”

       46.     The Policy does not define “loss.”


                                                  8
    Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 14 of 80 PageID #:22




        47.      The Policy provides that PUIC will pay for loss caused by a collision up to its

limit of liability.

        48.      The Policy represents that the limit of PUIC’s liability for loss is the lower of

either the “actual cash value” (“ACV”) of the damaged vehicle, the “amount necessary to

replace” the vehicle, the “amount necessary to repair” the vehicle, or an alternative sum specified

on the declarations page.

        49.      The Policy does not define ACV, a term which is susceptible of several meanings

and thus is ambiguous. The Policy states merely that ACV “is determined by the market value,

age, and condition of the vehicle at the time the loss occurs.”

        50.      The Policy also provides that PUIC, may pay for the loss in money, or by

repairing or replacing the damaged or stolen vehicle.

        B.       PUIC Is Required To Pay For Applicable Sales Taxes, And Transfer And
                 Title Fees Involved With The Purchase Of A Replacement Vehicle As Part
                 Of Its Payment For A Total Loss Claim.

        51.      Vehicles must be properly titled in order to be legally driven on roadways. See,

e.g., 625 ILCS 5/3-101 (“every owner of a vehicle which is in this State and for which no

certificate of title has been issued by the Secretary of State shall make application to the

Secretary of State for a certificate of title of the vehicle”).

        52.      Vehicles also must have proper license plates (or tags) in order to be legally

driven on roadways. See, e.g., 625 ILCS 5/3-401, 625 ILCS 5/3-502, 625 ILCS 5/3-801, 625

ILCS 5/3-815.

        53.       Upon information and belief, Illinois imposes a form of transfer and title fees,

which include the costs of registration and license plates, relating to the purchase of a private

passenger vehicle.


                                                    9
     Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 15 of 80 PageID #:23




        54.       Upon information and belief, the state of Illinois, and many local governmental

subdivisions, also imposes one or more forms of transactional taxes, including among others

sales taxes, use taxes, personal property taxes, luxury vehicle taxes or other forms of taxes on, or

related to the purchase or lease of a vehicle.

        55.       As a consequence, under the law of Illinois, and in every other state, an insured

vehicle cannot be replaced without payment of those title and transfer fees and applicable taxes.

Those costs are, quite literally, part of the replacement cost of every totaled vehicle.

        56.       The Policy neither references, nor explicitly defines “loss,” or a “total loss,” or a

“replacement cost.” The Policy also does not define ACV. These terms are susceptible of several

meanings and thus are ambiguous. However, the limit of coverage provided is stated to be either

the ACV or the replacement cost. The Policy therefore requires payment of ACV or replacement

cost for a total loss.

        57.       In addition, Illinois, along with a number of other states, specifically requires,

through applicable statute or regulation, that insurers pay all title and transfer fees in connection

with a total loss. 14

        58.       Title fees and license transfer fees, and transactional sales taxes are “applicable”

to the replacement of any vehicle because a vehicle cannot be replaced without payment of such

fees and taxes, and they are a necessary prerequisite to lawfully putting a motor vehicle on the

road.

        59.       Including compensation for title and transfer fees and applicable taxes also is

consistent with the reasonable expectation of an insured. An insured pays for the maximum

coverage under a policy (in this case either the ACV or replacement cost) with the expectation of


14
        See Ill. Admin. Code tit. 50, § 919.80(C).
                                                  10
    Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 16 of 80 PageID #:24




receiving such protection when the insured suffers the maximum loss (a total loss of the vehicle).

        C.      PUIC Does Not Pay The Required Title and Transfer Fees And Taxes.

        60.      By representing that it will pay the ACV or the amount necessary to replace the

damaged vehicle in the event of a total loss, PUIC, through the Policy, promises to pay the full

amount of title and transfer fees, and applicable sales taxes, as part of its automobile insurance

coverage.

        61.      Contrary to its legal obligations, and specific representations, PUIC does not pay

the full amount of applicable title and transfer fees and sales taxes to its total loss insureds.

        62.      By failing to include the full amount of the title and transfer fees and sales taxes

in making total loss payments to Plaintiff and the other Class members, PUIC breached its

contracts with Plaintiff and the other Class members, and was unjustly enriched through its unlawful

practice.

        63.      The aforementioned scheme – failing to pay title and transfer fees and applicable

taxes – is, on information and belief, a common scheme implemented by PUIC in a uniform and

identical manner.

        D.      Plaintiff Suffered A Total Loss And Was Not Paid The Applicable Title And
                Transfer Fees And Sales Taxes As Required By The Policy And State Law.

        64.      On or about July 30, 2018, Plaintiff’s insured vehicle was involved in a collision

that rendered the vehicle a total loss. As a result, Plaintiff submitted a property damage claim

under the Policy with PUIC (the “Claim”).

        65.      Following the submission of the Claim, PUIC informed Plaintiff that it had

determined that Plaintiff’s insured vehicle was a total loss with a market value of $6,808.43 and

a “Settlement Value” (the Market Value less a $500.00 deductible) of $6,308.43.

        66.      The market value of the insured vehicle was calculated by a third-party vendor,

                                                  11
   Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 17 of 80 PageID #:25




Mitchell International, Inc. (“Mitchell”), which estimates totaled vehicles’ market valuations

based on the cost to purchase comparable vehicles that most closely resemble the totaled vehicle.

The Market Value is calculated by applying certain specified loss vehicle adjustments to a base

value. Neither the base value nor the adjustments used include or reflect vehicle title and transfer

fees or sales taxes. See Exhibit B (Vehicle Valuation Report).

       67.       On information and belief, PUIC contracts with Mitchell to provide Vehicle

Valuation reports for its use. PUIC then uses the Market Value stated those reports as a basis to

determine the ACV of insured vehicles for purposes of claim resolution.

       68.       PUIC, however, paid Plaintiff and the other Class members only the Settlement

Value (Market Value of the damaged vehicle less the deductible) as calculated by PUIC or its

vendor, along with and amount denominated as a “sales tax reimbursement,” but which did not

include either the full amount of either applicable sales taxes or title and license transfer fees.

       69.       For Plaintiff’s claim, PUIC paid Plaintiff’s lienholder the Settlement Value

calculated by Mitchell of $6,308.43, and what it titled a “Sales Tax Reimbursement” of $621.55.

See Advice For Payment 2776917059, dated August 21, 2018, attached as Exhibit C; Advice For

Payment 2023670215, dated November 6, 2018, attached as Exhibit D.

       70.       Title fees and transfer fees are mandatory under applicable law, they constitute

an inextricable part of a vehicle purchase, and thus are items which PUIC was contractually

obligated to pay as part of the loss incurred by its insureds who suffered a total loss of their

insured vehicle, up to the amount that would have been due had the insured purchased a replacement

vehicle worth exactly as much as the ACV of the total loss vehicle. 50 IL ADC § 919.80(c)(3)(A)(i).

       71.       Applicable sales taxes likewise are mandatory under applicable law, they

constitute an inextricable part of a vehicle purchase, and thus are items which PUIC was


                                                  12
     Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 18 of 80 PageID #:26




contractually obligated to pay as part of the loss incurred by its insureds who suffered a total loss

of their insured vehicle, up to the amount that would have been due had the insured purchased a

replacement vehicle worth exactly as much as the ACV of the total loss vehicle. 50 IL ADC §

919.80(c)(3)(A)(i).

        72.      At the time that Plaintiff purchased a replacement vehicle, Plaintiff was assessed

and paid a charge $221.00 for the applicable title and license transfer fees. A truncated copy of

the Bill of Sale, reflecting the amount of title and transfer fees paid as part of the transaction, is

attached as Exhibit E. That document and information was provided to PUIC by Plaintiff as part

of her submissions for the Claim. PUIC’s payments, on their face, did not reflect reimbursement

for the $221.00 in title and license transfer fees Plaintiff incurred.

        73.      In accordance with the Tax Rate Finder published by the Illinois Department of

Revenue on its website, the sales tax rate applicable to a purchase of an automobiles by Plaintiff

on July 30, 2018, the date of loss stated on PUIC’s documents, was Seven Percent (7%). 15

PUIC’s payments on the Claim did not include reimbursement for sales taxes at the applicable

sales tax rate of 7%.

        74.      On information and belief, PUIC now asserts that it paid sales taxes at a rate of

6.25% based on the ACV ($6,808.43) of the total loss vehicle, or $425.55. PUIC thus paid only

the base state sales tax and failed to pay the regional or local sales tax applicable to the purchase

of Plaintiff’s replacement vehicle.

        75.      On information and belief, PUIC also now asserts that as part of the remittance

titled “sales tax reimbursement,” it paid title and license transfer fees of $196.00.

15
         See https://mytax.illinois.gov/_/ (last visited September 3, 2020) (The Tax Rate Finder on
the Illinois Department of Revenue website allows a search by municipality and specific date to
find the applicable sales tax rate). A copy of the results of that search for the applicable tax rate
for a resident of Libertyville, Illinois, on July 30, 2018, is attached as Exhibit F.
                                                    13
   Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 19 of 80 PageID #:27




       76.      On information and belief, the amounts of sales taxes ($425.55) and title and

transfer fees ($196.00) now claimed by PUIC to have been paid as part of the “sales tax

reimbursement” total $621.55, which matches the amount of the remittance. See Exhibit D.

       77.      The documentation provided by PUIC to Plaintiff as part of the Claim payment

process, and specifically the remittance advice, did not reflect the composition or manner by

which the “sales tax reimbursement” amount was calculated by PUIC. By failing to make any

such disclosure, PUIC actively concealed its failure to properly calculate and/or pay Plaintiff the

amount of applicable sales tax and license and title fees she incurred to obtain ownership of a

replacement vehicle, as required by the Policy and state law.

       78.      Based on the applicable sales tax rate in effect at the time of loss, 7.0%, the

correct sales tax amount if calculated based on the ACV of the totaled vehicle being replaced

was $476.59 ($6,808.43 x 7.0% = $476.59). Assuming for the sake of argument that PUIC

included $425.55 as part of the “sales tax reimbursement” payment, as it now asserts, PUIC

underpaid the applicable sales tax by $51.04 ($476.59 - $425.55 = $51.04).

       79.      Plaintiff incurred $221.00 in applicable title and transfer fees Plaintiff as part of

the transaction to obtain her replacement vehicle. Assuming for the sake of argument that PUIC

included $196.00 for such fees as part of the “sales tax reimbursement” payment, as it now

asserts, PUIC underpaid the applicable title and transfer fees by $25.00 ($221.00 - $196.00 =

$25.00).

       80.      On information and belief, as a result of these two underpayments, PUIC paid

Plaintiff $621.55 when, in fact, it should have paid her $697.59 for applicable title and transfer

fees and applicable taxes. PUIC thus underpaid the Claim by $76.04.

       81.      PUIC breached its contract with Plaintiff, and was unjustly enriched, by not


                                                14
   Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 20 of 80 PageID #:28




including the full amount of the applicable title and transfer fees and sales taxes when making its

payment for Plaintiff’s total loss Claim. Plaintiff has been damaged in the amount of $76.04 by

PUIC’s failure to pay those costs in full.

                                 CLASS ACTION ALLEGATIONS

          82.     Plaintiff brings this action pursuant to 735 ILCS 5/2-801, individually and on

behalf of all other persons similarly situated individuals and entities defined as follows:

          All persons in Illinois who insured a vehicle for physical damage coverage under
          an automobile insurance policy issued by Progressive Universal Insurance
          Company who suffered a total loss of a covered vehicle at any time during the
          applicable period of limitations prior to the filing of this lawsuit, who were not
          paid the full amount of the title and transfer fees and applicable sales taxes as part
          of their total loss claim.

Excluded from the Class are the Defendant and its employees and agents and members of the

Judiciary. Plaintiff reserves the right to amend the Class definition upon completion of class

discovery when the contours and the parameters of class become apparent.

          83.     Certification of Plaintiff’s claims for class-wide treatment is appropriate because

Plaintiff can prove the elements of Plaintiff’s claims on a class-wide basis using the same

evidence as would be used to prove those elements in individual actions alleging the same

claims.

          84.     The Class meets the criteria for certification under 735 ILCS 5/2-801 in that:

                 (a)     Numerosity: The members of the Class are so numerous that their

 individual joinder herein is impracticable. While Plaintiff is informed and believes that the

 Class consists of more than forty (40) and likely several thousand persons, the precise number

 of Class members is presently unknown to Plaintiff, but may be ascertained from PUIC’s books

 and records. The members of the Class are easily ascertainable and readily identifiable from

 information and records in PUIC’s possession, control, or custody. Upon information and

                                                   15
   Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 21 of 80 PageID #:29




 belief, PUIC maintains records of all total loss claims made by its insureds and paid by PUIC.

 These records include a form of claim settlement explanation or claim log entries or other

 documentation that itemize what categories and amounts of costs were and were not paid. These

 categories include title fees and license transfer fees and applicable taxes. Members of the Class

 may be notified of the pendency of this action by recognized, court-approved notice

 dissemination methods, which may include U.S. Mail, electronic mail, Internet postings, and/or

 published notice.

               (b)     Commonality and Predominance: This            action    involves   common

questions of law and fact applicable to each class member that predominate over questions that

affect only individual class members. Thus, proof of a common set of facts will establish the

right of each class member to recover. Questions of law and fact common to the claims of the

Plaintiff and members of the putative Class, which predominate over any individual issues,

include, among others:

                       (i)       whether PUIC’s contractual agreement obligated it to pay the full

               amount of title and transfer fees and applicable taxes when making a payment for

               total loss;

                       (ii)      whether PUIC breached its contracts with Plaintiff and other Class

               members by failing to pay the full amount of title and transfer fees and applicable

               taxes when making a payment for total loss;

                       (iii)     whether PUIC was unjustly enriched by failing to pay the full

               amount of title and transfer fees and applicable taxes when making a payment for

               total loss; and

                       (iv)      the amount and nature of relief to be awarded to Plaintiff and the


                                                  16
   Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 22 of 80 PageID #:30




               other Class members.

               (c)     Typicality: Plaintiff’s claims are typical of the claims of the proposed

Class. All claims are based on the same legal and factual issues. Plaintiff’s claims are typical of

the Class’ claims because, among other things, all members of the Class were comparably

injured through PUIC’s uniform misconduct described above. Plaintiff and the other Class

members were all similarly affected by PUIC’s failure to pay the full amount of title and transfer

fees and applicable taxes when making a payment for total loss. Plaintiff’s claims are based on the

same legal theories as those of the other Class members. Plaintiff and the other Class members

similarly sustained damages as a direct and proximate result of the same wrongful practices in

which PUIC engaged. Plaintiff’s claims arise from the same practices and course of conduct that

give rise to the claims of the other Class members. In addition, there are no defenses available to

PUIC that are unique to Plaintiff or to any particular members of the Class. At its core, this is a

claim involving identical issues on identical (in all relevant respects) contracts across the Class.

There are no material differences among Illinois laws pertaining to the simple issues presented

here. PUIC’s liability can be proven with common proof.

               (d)     Adequacy of Representation: Plaintiff will fairly and adequately

represent and protect the interests of the Class and Plaintiff has retained counsel competent and

experienced in complex class actions. Neither Plaintiff nor Plaintiff’s counsel have any interests

that conflict with or are antagonistic to the interests of the Class members. Defendant has no

defenses unique to Plaintiff. The questions of law and fact common to the proposed class

members predominate over any questions affecting only individual Class members. Plaintiff and

Plaintiff’s counsel have the necessary resources to adequately and vigorously litigate this class

action, and Plaintiff and Plaintiff’s counsel are aware of their fiduciary responsibilities to the


                                                17
   Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 23 of 80 PageID #:31




Class members and will diligently discharge those duties by vigorously seeking relief and

recovery for the Class. The interests of the Class will be fairly and adequately protected by

Plaintiff and Plaintiff’s counsel.

       85.       In addition, a class action is an appropriate and superior method for adjudicating

this controversy fairly and efficiently. The interest of the individual Class members in

individually controlling the prosecution of separate claims is small and individual actions are not

economically feasible.

               (a)       Insufficiency of Separate Actions: Absent a representative class action,

members of the Class would continue to suffer the harm described herein, for which they would

have no remedy. Even if separate actions could be brought by individual policyholders, the

resulting multiplicity of lawsuits would cause undue burden and expense for both the Court and

the litigants, as well as create a risk of inconsistent rulings and adjudications that might be

dispositive of the interests of similarly situated purchasers, substantially impeding their ability to

protect their interests, while establishing incompatible standards of conduct for PUIC.

               (b)       Superiority: A class action is superior to any other available means for

the fair and efficient adjudication of this controversy, and no unusual difficulties are likely to be

encountered in the management of this class action. The damages or other financial detriment

suffered by Plaintiff and the other Class members are relatively small compared to the burden

and expense that would be required to individually litigate their claims against PUIC, so it would

be impracticable for the Class members to individually seek redress for PUIC’s wrongful

conduct. Even if the Class members could afford litigation the court system could not.

Individualized litigation creates a potential for inconsistent or contradictory judgments and

increases the delay and expense to all parties and the court system. By contrast, the class action


                                                 18
   Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 24 of 80 PageID #:32




device presents far fewer management difficulties, and provides the benefits of single

adjudication, economy of scale, and comprehensive supervision by a single court.

                                       CAUSE OF ACTION

                                        COUNT I
                                   BREACH OF CONTRACT

       86.       Plaintiff incorporates paragraphs 1 through 85 above, as if fully stated herein.

       87.       Plaintiff asserts a breach of contract claim against PUIC, on behalf of Plaintiff,

and the Class.

       88.       Plaintiff, and each member of the Class, were parties to an insurance contract

with PUIC.

       89.       Plaintiff, and each member of the Class, were insured by a policy of insurance

issued by PUIC, as described herein.

       90.       Plaintiff, and each member of the Class, complied with the conditions precedent

in their insurance contracts.

       91.       The pertinent insurance policies are form contracts containing certain uniform

provisions.

       92.       The interpretation of all such insurance contracts is governed by common law,

and the law of Illinois is the same for each member of the Class with regard to the interpretation

of the contractual provisions at issue in this lawsuit.

       93.       Plaintiff and each of the other Class members made claims under their insurance

contracts, which PUIC determined to be total losses under the insurance contracts, and

additionally determined to be covered claims.

       94.       PUIC, by paying on the total loss claims, determined that Plaintiff and each

Class member complied with the terms of their insurance contracts and fulfilled all of their duties

                                                  19
   Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 25 of 80 PageID #:33




that the insurance contracts imposed for them to be paid on their total loss.

       95.      Upon the total loss of their insured vehicles, Plaintiff and each of the other Class

members were each owed the ACV of their vehicles, or cost to replace the damaged vehicle,

along with the full amount of title and transfer fees and applicable taxes, so that they could

“replace” their totaled vehicle.

       96.      PUIC failed to pay the requisite full amount of title and transfer fees and

applicable taxes to Plaintiff and the other Class members on their total loss claims.

       97.      PUIC’s failure to pay the requisite title and transfer fees and applicable taxes in

full constitutes a material breach of its contracts with Plaintiff and each of the other Class

members.

       98.      As a result of these contractual breaches, Plaintiff and each of the other Class

members have been damaged, and are entitled to sums representing the benefits owed for title

and transfer fees and applicable taxes, as well as costs, pre-judgment and post-judgment interest,

and other relief as appropriate.

                                  COUNT II
                    UNJUST ENRICHMENT (IN THE ALTERNATIVE)

       99.      Plaintiff incorporates paragraphs 1 through 85 above, as if fully stated herein.

       100.     Should this Court find that no contract or contractual provision expressly

governs the claims arising from the allegations of this Complaint, Plaintiff asserts that PUIC

knowingly retained benefits from Plaintiff and the other members of the Class under

circumstances that render PUIC’s retention of such benefits unfair, improper and unjust.

       101.     An action for unjust enrichment is founded upon the equitable principle that no

one ought unjustly to enrich himself at the expense of another.

       102.     PUIC unfairly retained and unjustly benefitted from financial gain achieved by

                                                 20
   Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 26 of 80 PageID #:34




failing to pay full amount of title and transfer fees and applicable taxes involved with the

purchase of a replacement vehicle, to Plaintiff and the other members of the Class.

        103.     A claim for unjust enrichment is maintainable in all cases where one has

received money under such circumstances that, in equity and good conscience, he ought not to

retain it, and it belongs to another.

        104.     As a direct and proximate result of PUIC’s actions, PUIC has been unjustly

enriched.

        105.     PUIC’s retention of the financial gain it achieved by failing to pay the full

amount of title and transfer fees and applicable taxes involved with the purchase of a

replacement vehicle is unjust and inequitable. Plaintiff and the Class thus seek disgorgement of

all such amounts unjustly retained, as well as costs, pre-judgment and post-judgment interest,

and other relief as appropriate.

        WHEREFORE, Plaintiff Shauna Connors, individually and on behalf of all others

similarly situated, prays that judgment be entered in their favor and against Defendant,

Progressive Universal Insurance Company, as follows:

        A.      That the Court adjudge, decree and certify that the present case may be properly

maintained as a class action, appoint Plaintiff as the representative of the Class, and appoint

Plaintiff’s counsel as counsel for the Class;

        B.      That the Court grant judgment in favor of Plaintiff and the Class, and against

PUIC;

        C.      That the Court award compensatory damages for Plaintiff and the other Class

members against PUIC;

        D.      Alternatively, that the Court order restitution for disgorgement of monies


                                                21
   Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 27 of 80 PageID #:35




wrongfully retained by PUIC;

       E.      That the Court award prejudgment interest on any damage amounts awarded;

       F.      That the Court award post-judgment interest on any judgment entered;

       G.      That the Court award reasonable attorneys’ fees, expenses and litigation costs as

appropriate pursuant to applicable law; and

       H.      That the Court grant such further relief as it deems just and proper.

                                DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury of all claims in this Complaint so triable.

Dated: October 12, 2020

                                              Respectfully submitted,

                                              SHAUNA CONNORS, individually, and on behalf
                                              of all others similarly situated,

                                              By: /s/ Jeffrey A. Berman
                                                      Counsel for the Plaintiff and the Class


Jeffrey A. Berman – ARDC #6196251
Patrick J. Solberg - ARDC #6243928
Anderson + Wanca
3701 Algonquin Road, Suite 500
Rolling Meadows, IL 60008
Telephone: 847/368-1500
Email: jberman@andersonwanca.com
Email: psolberg@andersonwanca.com


Counsel for the Plaintiff and the Class




                                                22
Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 28 of 80 PageID #:36




                                                      EXHIBIT A
Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 29 of 80 PageID #:37
Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 30 of 80 PageID #:38
Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 31 of 80 PageID #:39
Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 32 of 80 PageID #:40
Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 33 of 80 PageID #:41
Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 34 of 80 PageID #:42
Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 35 of 80 PageID #:43
Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 36 of 80 PageID #:44
Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 37 of 80 PageID #:45
Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 38 of 80 PageID #:46
Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 39 of 80 PageID #:47
Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 40 of 80 PageID #:48
Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 41 of 80 PageID #:49
Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 42 of 80 PageID #:50
Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 43 of 80 PageID #:51
Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 44 of 80 PageID #:52
Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 45 of 80 PageID #:53
Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 46 of 80 PageID #:54
Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 47 of 80 PageID #:55
Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 48 of 80 PageID #:56
Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 49 of 80 PageID #:57
Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 50 of 80 PageID #:58
Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 51 of 80 PageID #:59
Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 52 of 80 PageID #:60
Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 53 of 80 PageID #:61
Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 54 of 80 PageID #:62
Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 55 of 80 PageID #:63




                                                      EXHIBIT B
Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 56 of 80 PageID #:64
Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 57 of 80 PageID #:65
Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 58 of 80 PageID #:66
Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 59 of 80 PageID #:67
Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 60 of 80 PageID #:68
Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 61 of 80 PageID #:69
Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 62 of 80 PageID #:70
Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 63 of 80 PageID #:71
Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 64 of 80 PageID #:72
Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 65 of 80 PageID #:73
Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 66 of 80 PageID #:74
Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 67 of 80 PageID #:75




                                                      EXHIBIT C
GUIDWHITEFONT Z845




                                Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 68 of 80 PageID #:76
                     Progressive
                     P.O. Box 512926
                     Los Angeles, CA 90051




                                                                                                                                      Page 1 of 1




                     CONNEXUS CREDIT UNION
                     PO BOX 8026
                     WAUSAU, WI 54402-8026




                                                                   ADVICE FOR PAYMENT 2776917059
       Payee:                                                                                             Payment Date                                             08/21/2018
       CONNEXUS CREDIT UNION
                                                                                                          Total Payment Amount                                      $6,308.43

                                                                                                          Total Number of Invoices                                           1
   If you have any questions regarding this payment, please call us at 1-800-274-4499.


                                                                                           Details
    Claim Number: Name:                                                 Date of Loss:         Invoice Number: Company:
    181144544                   CONNORS, SHAUNA                         07/30/2018            49980225           Progressive Universal Insurance Company


    Type                        Description                          *Coverage Reference                 Identifier             Service Dates       Deductible Payment Amount

    Total Loss                  Progressive Obtains Salvage          COLL            N/A                 10 JEEP LIBERTY 120330 N/A                        $0.00       $6,308.43




                                                              Total Payment Amount                                                                                 $6,308.43

       *Full Description of Coverage:
       COLL           - Collision




Form Z845 (07/16)                                                           Issuing Rep: A121330
Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 69 of 80 PageID #:77




                                                      EXHIBIT D
M3OVMQHZLMAIEAGJJXGEMVMA6D GUIDWHITEFONT Z845




                                                           Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 70 of 80 PageID #:78
                                                Progressive
                                                P.O. Box 512926
                                                Los Angeles, CA 90051




                                                                                                                                                        Page 1 of 1


                                                SHAUNA CONNORS
                                                901 GUERIN RD
                                                LIBERTYVILLE, IL 60048-1113




                                                                                          ADVICE FOR PAYMENT 2023670215
                                  Payee:                                                                                    Payment Date                                             11/06/2018
                                  SHAUNA CONNORS
                                                                                                                            Total Payment Amount                                       $621.55

                                                                                                                            Total Number of Invoices                                          1
                               If you have any questions regarding this payment, please call us at 1-800-274-4499.


                                                                                                             Details
                               Claim Number: Name:                                             Date of Loss:    Invoice Number: Company:
                               181144544                    CONNORS, SHAUNA                    07/30/2018       52523813           Progressive Universal Insurance Company


                               Type                        Description                      *Coverage Reference            Identifier             Service Dates       Deductible Payment Amount

                               Total Loss                  Sales Tax Reimbursement          COLL       N/A                 10 JEEP LIBERTY 120330 N/A                        $0.00        $621.55




                                                                                     Total Payment Amount                                                                              $621.55

                                   *Full Description of Coverage:
                                   COLL            - Collision




                           Form Z845 (07/16)
Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 71 of 80 PageID #:79




                                                    EXHIBIT E
Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 72 of 80 PageID #:80
Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 73 of 80 PageID #:81




                                                     EXHIBIT F
9/2/2020           Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20
                                                           MyTax Illinois Page 74 of 80 PageID #:82

                                                                                              IDOR Home IDES Home Help▾              Contact▾      Privacy Policy



        Tax Rate Finder
        Log In         Tax Rate Finder


                                                                                                                                                               Exit


    Tax Rate Finder


      Local Government      :     Libertyville
      County                :     Lake
      Location Code         :     049 0018 9
      Rate as of            :     7/30/2018


     Tax Rates

      Sales Taxes (retailers' and service occupation taxes)   General Merchandise                                       7.000%
                                                              Qualifying Food and Drugs                                 1.750%
                                                              Vehicle (ST-556 and ST-556-LSE)                           7.000%

                                                                  If the vehicle or trailer is titled and registered
                                                                  to a Chicago address, a Chicago Home Rule
                                                                  Tax of 1.250% is imposed in addition to the
                                                                  vehicle rate listed above, making the rate
                                                                  8.250%.

                                                                  If the vehicle or trailer is titled and registered
                                                                  to an out-of-state location, you (the dealer)
                                                                  may be required to collect tax. Refer to
                                                                  ST-58, Reciprocal - Non-Reciprocal Vehicle
                                                                  Tax Rate Chart.

                                                              Aviation Fuel                                             7.000%


      Use Taxes (use and service use taxes)                   General Merchandise                                       6.250%
                                                              Qualifying Food and Drugs                                 1.000%
                                                              Vehicle (RUT-25) and RUT-25-LSE                           7.000%
                                                              Aviation Fuel                                             6.250%


      Automobile Renting Taxes                                Automobile Renting Tax (occupation)                       6.000%
                                                              Automobile Renting Tax (use)                              5.000%


      Telecommunication Taxes                                 Telecommunication Taxes                                  13.000%




      Note: For your unemployment insurance tax rate, login to your MyTax Illinois account, open your Unemployment Insurance account, and click on the "Rate
      History" tab.


               Back




https://mytax.illinois.gov/_/#1                                                                                                                                       1/1
   Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 75 of 80 PageID #:83
                                                                         FILED
                                                          10/13/2020 12:08 PM
                                              ERIN CARTWRIGHT WEINSTEIN
                                                     Clerk of the Circuit Court
       IN THE CIRCUIT COURT OF THE NINETEENTH JUDICIAL CIRCUIT,
                                                          Lake County, Illinois
                                 LAKE COUNTY, ILLINOIS

Shauna Connors, individually and on behalf )
of a class of similarly situated persons,  )
                                           )
                Plaintiff,                 )         Case No. 20CH00000584
                                           )
v.                                         )         CLASS ACTION
                                           )
Progressive Universal Insurance Company, )           JURY TRIAL DEMANDED
                                           )
                Defendant.                 )

                 PLAINTIFF’S MOTION FOR CLASS CERTIFICATION

       Plaintiff Shauna Connors (“Plaintiff”), through her attorneys, respectfully moves this

Court, pursuant to 735 ILCS 5/2-801, et seq., to certify for class action treatment the following

class, as described in Plaintiff’s Class Action Complaint:

       All persons in Illinois who insured a vehicle for physical damage coverage under
       an automobile insurance policy issued by Progressive Universal Insurance
       Company who suffered a total loss of a covered vehicle at any time during the
       applicable period of limitations prior to the filing of this lawsuit, who were not
       paid the full amount of the title and transfer fees and applicable sales taxes as part
       of their total loss claim.

Plaintiff will file a supporting Memorandum of Law in due course.

       WHEREFORE, Plaintiff Shauna Connors prays that this Court enter an order pursuant to

735 ILCS 5/2-801 certifying for class treatment the class set forth herein.
   Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 76 of 80 PageID #:84




                                          Respectfully submitted,

                                          SHAUNA CONNORS, individually, and on behalf
                                          of all others similarly situated,

                                          By: /s/ Jeffrey A. Berman
                                              Counsel for the Plaintiff and the Class


Jeffrey A. Berman – ARDC #6196251
Patrick J. Solberg – ARDC #6243928
ANDERSON + WANCA
3701 Algonquin Road, Suite 500
Rolling Meadows, IL 60008
Telephone: 847/368-1500
Email: jberman@andersonwanca.com
Email: psolberg@andersonwanca.com

Counsel for the Plaintiff and the Class




                                             2
   Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 77 of 80 PageID #:85




                               CERTIFICATE OF SERVICE

       I hereby certify that on October 13, 2020, I electronically filed the foregoing Motion for
Class Certification with the Clerk of the Court using the court’s electronic filing system which
will send notification of such filings to all counsel of record and a copy will be served upon
Defendant along with the Summons and Complaint.


                                            /s/ Jeffrey A. Berman
                                              Counsel for the Plaintiff and the Class




                                               3
     Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 78 of 80 PageID #:86
                                                                          FILED
                                                           11/16/2020 10:36 AM
                                               ERIN CARTWRIGHT WEINSTEIN
                                                      Clerk
        IN THE CIRCUIT COURT OF THE NINETEENTH JUDICIAL     of the Circuit Court
                                                        CIRCUIT,
                         LAKE COUNTY, ILLINOIS             Lake County, Illinois
Shauna Connors, individually and on behalf    )
of a class of similarly situated persons,     )
                                              )
              Plaintiff,                      )    Case No. 2020CH00584
                                              )
v.                                            )
                                              )
Progressive Universal Insurance Company,      )
                                              )
              Defendant.                      )

                NOTICE OF FILING EXECUTED WAIVER OF SERVICE

        PLEASE TAKE NOTICE that on November 16, 2020, I caused to be filed with the

Clerk of the Circuit Court of the Nineteenth Judicial Circuit of Lake County, 18 North County

Street, Waukegan, Illinois 60085, the Executed Waiver of Service, a copy of which is attached

hereto and hereby served upon you.

                                                   /s/ Jeffrey A. Berman
                                                   One of the Attorneys for Plaintiff


Jeffrey A. Berman – ARDC 6196251
Patrick J. Solberg – ARDC 6243928
ANDERSON + WANCA
3701 Algonquin Road, Suite 500
Rolling Meadows, IL 60008
Telephone: (847) 368-1500
Facsimile: (847) 368-1501
   Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 79 of 80 PageID #:87



                               CERTIFICATE OF SERVICE

       I, the undersigned, state that on November 16, 2020, I served a true and correct copy of

this Notice of Filing and the Executed Waiver of Service, on counsel of record below:


       [ ]    U.S. mail, by depositing it in the U.S. mail at Rolling Meadows, IL, at or
              before 5:00 p.m., with proper postage prepaid to the address listed below
        X     By email transmission
       [ ]    Overnight delivery to the address listed below
       [ ]    Personal delivery to the address listed below
       [ ]    Facsimile machine from Rolling Meadows, IL, to the telephone number listed
              below

                      Karl A. Bekeny
                      Jennifer L. Mesko
                      Tucker Ellis LLP
                      950 Main Avenue, Suite 1100
                      Cleveland, OH 44113-7213
                      karl.bekeny@tuckerellis.com
                      jennifer.mesko@tuckerellis.com

                      Christopher t. Gardino
                      Tucker Ellis LLP
                      233 South Wacker Drive, Suite 6950
                      Chicago, IL 60606
                      christopher.gardino@tuckerellis.com




                                            s/ Jeffrey A. Berman
                                            One of Plaintiff’s Attorneys




                                               2
   Case: 1:20-cv-07342 Document #: 1-1 Filed: 12/11/20 Page 80 of 80 PageID #:88




        IN THE CIRCUIT COURT OF THE NINETEENTH JUDICIAL CIRCUIT,
                         LAKE COUNTY, ILLINOIS

Shauna Connors, individually and on behalf )
of a class of similarly situated persons,  )
                                           )
                Plaintiff,                 )
                                           )
v.                                         )          Case No. 20 CH 584
                                           )
Progressive Universal Insurance Company, )
                                           )
                Defendant.                 )

                                     WAIVER OF SERVICE

TO:    Jeffrey A. Berman / Anderson + Wanca

        I have received your request to waive service of a Summons pursuant to 735 ILCS 5/2213
and Illinois Supreme Court Rule 101(f) in this action along with a copy of the Class Action
Complaint, the Plaintiff’s Motion for Class Certification, and this Waiver of Service form.

         I, or the entity I represent, agree to save the expense of serving a summons and complaint
in this case.

       I understand that I, or the entity I represent, will keep all defenses or objections to the
lawsuit, the court’s jurisdiction, and the venue of the action, but that I waive any objections to the
absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a
motion within sixty (60) days from November 13, 2020, the date of this Waiver form. If I fail to
do so, a default judgment will be entered against the entity I represent.

Date: November 13, 2020

                                                      /s/ Jennifer L. Mesko
                                                      Signature of the attorney
Progressive Universal Insurance Company
Party waiving service of summons
                                                              Karl A. Bekeny
Christopher T. Gardino                                        Jennifer L. Mesko
Tucker Ellis LLP                                              Tucker Ellis LLP
233 South Wacker Drive, Suite 6950                            950 Main Avenue, Suite 1100
Chicago, Illinois 60606                                       Cleveland, OH 44113-7213
Tel: 312.624.6300                                             Tel: 216-696-4579
christopher.gardino@tuckerellis.com                           karl.bekeny@tuckerellis.com
                                                              jennifer.mesko@tuckerellis.com
